department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n fax number contact person contact number uil identification_number employer_identification_number number release date se t eo ra t date date legend you or w x y z v dear ------------ under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded you do not qualify for exemption under that section the basis for our conclusion is set forth below facts home health care services in the x communities your date letter states that you work exclusively for the residents of x’s facilities the number of people potentially served is approximately in five facilities in four locations according to correspondence of date you were created by y its ceo made the decision its corporate attorney prepared the paperwork the originators were employees of y and a start-up loan was provided by one of the x organizations an officer with other x organizations y appears to manage you in return for a fee z provides office space in return for a fee you provide services exclusively for residents of x’s facilities you are closely integrated with other x organizations you share two board members and we have considered your application_for recognition of exemption from federal_income_tax in ------- you were incorporated as a non-stock corporation to establish an agency for in your application you described your activities as follows provid ing home care to residents who need assistance with the activities_of_daily_living these services include medical_care bathing feeding toileting shopping and house keeping w acts as a liaison and arranges for independent contractors via registry to be hired by independent and assisted living residents services are performed in the resident’s home or unit in correspondence of date you described your activities as follows when w receives a phone call asking for assistance a representative of w will collect all the pertinent information assess the need for care and then match a service provider from the w registry to the client a representative of w will speak with a family_member inform them of the policies concerning services care and discuss the financial responsibilities w will then secure signatures for paperwork and set up a schedule to begin services at the clients’ apartment revenue is derived entirely from the fees that you charge for your services in response to our inquiry about your budgeted excess of revenue over expenses you stated that your goal has been to establish a foundation endowment for the benefit of the approximately big_number people who reside in the x communities w will provide for extra subsidized services either in the resident’s apartment or at v the assisted living facility two of our facilities are hud facilities also making funds available to make it possible for residents of limited financial means to transfer to an assisted living facility sec_501 of the internal_revenue_code states that civic leagues or organizations law not organized for profit but operated exclusively for the promotion of social welfare will be recognized as exempt under sub sec_501 if no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual regarded as operating exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community because it is operated primarily to bring about civic betterments and social improvements sec_1_501_c_4_-1 of the regulations provides that an organization is not operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations that are operated for profit sec_1 c -2 of the income_tax regulations states that an organization will be revrul_70_535 1970_2_cb_117 provided that a nonprofit organization formed to revrul_61_170 1961_2_cb_112 held that an association of professional nurses that operated a registry was operating a regular business of a kind ordinarily carried on for profit and primarily benefiting its members manage low and moderate income housing projects for a fee does not qualify for exemption under sec_501 of the code it provided managerial developmental and consultative services and all of its revenue was derived from management fees the service found that the fact that the services were performed for tax-exempt corporations did not change the business nature of the activity revrul_72_209 1972_1_cb_148 provided that an organization formed to provide low- cost home health care services to elderly medicare patients does qualify for exemption under sec_501 of the code it promotes health in a charitable manner by serving low-income people and providing free services for those who cannot afford to pay revrul_73_306 1973_2_cb_179 provided that a nonprofit organization formed to protect the rights of tenants in one rental complex did not benefit the community in general but rather a select group of individuals therefore exemption under c was denied homeowners associations a mere aggregation of homeowners in a real_estate subdivision is not a community it must be a geographical unit bearing a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision or a unit thereof further the revenue_ruling distinguished between maintenance for exterior walls and roofs of member’s homes and maintenance of such areas as roadways and parklands sidewalks and street lights which may be used by members of the broader community or general_public services for residents and property owners of a particular community whose residents donate money at a specified hourly rate to pay for the services the service found that an entity that provided private security services such as emergency rescue guards for homes businesses and construction projects on a regular basis in return for certain compensation was carrying on a business with the general_public in a manner similar to organizations operated for profit the fact that the organization occasionally provided free services did not satisfy the requirements of the regulations revrul_80_206 180_2_cb_185 provided that a nonprofit organization formed to protect the legal rights of all the tenants in a community does qualify as a social_welfare_organization corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but rather commercial the court found that the corporation had revrul_74_99 1974_1_cb_132 clarified the definition of community as it applies to revrul_77_273 1977_2_cb_195 concerned an organization that provides security in 70_tc_352 the court found that a civic leagues and organizations not organized for profit but operated exclusively for the in church by mail inc v commissioner t c memo aff’d 765_f2d_1387 9th completely failed to demonstrate that its services were not in competition with commercial businesses the court found that the organization’s financing did not resemble that of the typical 501_c_3_organization it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation had failed to limit its clientele to organizations that were sec_501 exempt_organizations cir the tax_court found that a church was operated with a substantial purpose of providing a market for an advertising and mailing company owned by the same people who controlled the church the church argued that the contracts between the two were reasonable but the court_of_appeals pointed out that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church rationale promotion of social welfare are recognized as exempt under sec_501 of the code an organization will be regarded as operating exclusively for the promotion of social welfare if it is primarily engaged in promoting the common good and general welfare of the people in the community sec_1_501_c_4_-1 of the regulations one crucial element for sec_501 exemption is promotion of social welfare for the people of a community the service granted exempt status to an organization that defended tenants’ rights for a whole community which is considered an exempt activity revrul_80_206 supra in comparison the organization in revrul_73_306 supra was denied exempt status because it only benefited the tenants in one rental complex it did not benefit the community in general but rather a select group of individuals the concept of social welfare depends upon a definition of community revrul_74_99 supra states that a community is not simply an aggregation of homeowners bound together in a structured unit formed as an integral part of a plan for the development of a real_estate subdivision the ruling states that though an exact delineation of the parameters of community is not possible the term as used in sec_501 has traditionally been construed as having reference to a geographical unit bearing a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision or a unit or district thereof residents of five facilities in four locations nothing in your file supports a finding that the recipients of the services constitute a governmental subdivision accordingly you have failed to establish a key element of exempt status under sec_501 the promotion of the common good and general welfare of all the people in the community the information that you submitted indicates that your services will be provided to the your primary activity is to act as a liaison maintaining a registry that matches independent businesses primarily benefit their owners so conducting a business cannot be the primary purpose of an organization exempt under sec_501 of the code for example the service ruled that an organization that only provided security services to residents of a community in return for fees was a business and not eligible for exempt status under sec_501 see revrul_77_273 supra the fact that the organization occasionally provided free services did not distinguish the activity from that carried on by a for-profit organization contractors to be hired by residents in return for a fee this is a traditional business activity carried out by for-profit organizations in revrul_61_170 supra the service held that a registry operated by nurses was a regular business of the kind ordinarily carried on for profit and thus not eligible to be regarded as an exempt activity you have provided no information showing that you conduct your activity differently from a commercial entity your sole source_of_income is the fees that you charge for your services from the recipients of the services although you provide some services to residents of hud buildings who may or may not be a charitable_class this is not enough to make your activity exempt see revrul_70_535 supra your activities are not charitable home health care services because you are an arranger of services and not a provider of charitable services as described in revrul_72_209 supra regarded as a business see bsw group inc and revrul_70_535 supra sec_1_501_c_4_-1 of the regulations states that an organization will not be recognized as exempt under sec_501 if its primary activity is carrying on a business in a manner similar to an organization operated for profit because your primary activity is to act as a liaison for a fee paid_by the recipients you fail to meet a requirement for sec_501 you are primarily engaged in operating a business in a commercial manner rather than primarily promoting the common good and general welfare of the people of the community lastly the registry provides substantial benefit to the independent contractors for whom you find potential clients like the organization in revrul_61_170 supra the financial benefit provided to the independent contractors listed on your registry is not merely incidental to an exempt activity general welfare of the people in the community accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a even if your services were offered only to exempt_organizations they would still be you have the right to protest this ruling if you believe it is incorrect to protest you should we find that your primary purpose is operating a business rather than promoting the if you decide to protest this ruling your protest statement should be sent to the address in the event this ruling becomes final it will be made available for public inspection under proper power_of_attorney and otherwise qualify under our conference and practices requirements if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice shown below if it is convenient you may fax your reply using the fax number shown in the heading of this letter if you fax your reply please contact the person identified in the heading of this letter by telephone to confirm that your fax was received shown in the letter attached to notice you do not need to take any further action are shown in the heading of this letter enclosure notice internal_revenue_service te_ge se t eo ra t constitution ave n w washington d c lois g lerner director exempt_organizations rulings agreements if you have any questions please contact the person whose name and telephone number if you do not intend to protest this ruling and if you agree with our proposed deletions as sincerely
